Exhibit 10.29

                                                      AMENDMENT OF
SOLICITATION/MODIFICATION OF CONTRACT   1. CONTRACT ID CODE       PAGE OF PAGES
 
                                    1     1       2. AMENDMENT/MODIFICATION NO:
      3. EFFECTIVE DATE   4. REQUISITION/PURC   5. PROJECT NO. (If applicable)
Four (4)       April 4, 2008   N/A       N/A               6. ISSUED BY   CODE  
  7. ADMINISTERED BY (If other than Item 6)   CODE     Assistant Secretary for
Preparedness and Response (ASPR)
Biomedical Advanced Research and Development Authority (BARDA)
U.S. Department of Health and Human Services
330 Independence Avenue, SW Room G640
Washington, DC 20201                       8. NAME AND ADDRESS OF CONTRACTOR
(No., street, county, State and ZIP Code)   þ   9A. AMENDMENT OF SOLICITATION
NO.  
 
                                                BioCryst Pharmaceuticals, Inc
2190 Parkway Lake Drive
Birmingham, AL 35244
DUNS 61-819-4609
              9B. DATED (SEE ITEM 11)        
 
                                                                        þ   10A.
MODIFICATION OF CONTRACT/ ORDER
    HHSO100200700032C                             10B. DATED (SEE ITEM 13)      
  CODE           FACILITY CODE           01-03-07           11. THIS ITEM ONLY
APPLIES TO AMENDMENTS OF SOLICITATIONS
  o The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers o is extended, o is not extended.  
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and returning               copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment, you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.   12. ACCOUNTING AND APPROPRIATION DATA (If
required) SOCC:                      DOC#                      TIN#
                     LOC#                       CAN#                        13.
THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS; IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.       A.   THIS CHANGE ORDER IS
ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET FORTH IN ITEM 14 ARE
MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.        
 
                                                    B.   THE ABOVE NUMBERED
CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE CHANGES (such as
changes in paying office, appropriation date, etc.) SET FORTH IN ITEM 14,
PURSUANT TO THE AUTHORITY OF FAR
43.103(b).  
 
                                                þ   C.   THIS SUPPLEMENTAL
AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

Far 1.602-1, FAR 52-242-15 Stop-Work Order        
 
                                                    D.   OTHER (Specify type of
modification and authority)        
 
                                                E. IMPORTANT: Contractor o is
not, þ is required to sign this document and return 2 copies to the issuing
office.   14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section
headings, including solicitation/contract subject matter where feasible)
 
                                                PURPOSE: The purpose of this
modification is to:       1. Extend the period of the Stop-Work Order issued
January 4, 2008 an additional 90 days from April 4, 2008 through July 3, 2008.
 
                                                The total contract amount
remains unchanged. ($102,661,429)   The contract completion date remains
unchanged. (December 31, 2010)   Except as provided herein, all terms and
conditions referenced in item 9A or 10A, as heretofore changed, remains full
force and effect.   15A. NAME AND TITLE OF SIGNER (Type or print)   16A. NAME
AND TITLE OF CONTRACTING OFFICER (Type or print)
 
                                                Michael Darwin          
Schuyler T. Eldridge                   15B. CONTRACTOR/OFFEROR       15C. DATE
SIGNED   16B. UNITED STATES OF AMERICA     16C. DATE SIGNED
 
                                               
 
/s/ Michael Darwin   4/3/08    BY  /s/ Schuyler T.
Eldridge                              4/3/08 (Signature of person authorized to
sign)       (Signature of Contracting Officer)                       NSN
7540-01-152-8070       OMB No. 0990–0115   STANDARD FORM 30 (REV. 10-83)

 

